DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 are currently pending in the application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both the “first (low speed) spool” in Fig. 1 and the “tower input shaft” in Fig. 3-5.  Note the tower input shaft has already been given a reference numeral “90” in the Figures 3-5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, it is unclear whether the “turbine engine” recited in line 1 is actually required by the claim, or if the intended use/environment around the “differential gear system” element is merely being described, because the “turbine engine” has not been positively recited by the claim; it has merely been inferentially introduced therein.
Claims 13-15 are rejected by virtue of dependence on claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 8,424,280, cited in the Information Disclosure Statement filed 09/23/2020).
Regarding independent claim 1, Moore discloses a turbine engine comprising: 
low pressure shaft”) and a second spool 32 (“high pressure shaft”) rotatable about a main engine longitudinal axis; 
a boost spool 78 powered by a secondary drive system 70 (an “auxiliary power unit”); 
an accessory gearbox 56 coupled to the core engine 10 (via shaft 54) and the boost spool; and 
a differential gear system 57 (“differential gearbox”) coupled between the core engine 10, the boost spool 78 and the accessory gearbox 56 (Moore Fig. 2 below) for distributing power between the boost spool, the core engine and the accessory gearbox (Col. 4, ln. 18-35, “The final drive shaft 54 of the turbofan gas turbine engine 10 provides a first input drive of the differential gearbox 57, the drive shaft 78 of the auxiliary power unit 70 provides a second input drive of the differential gearbox 57 and an output drive 110 of the differential gearbox 57 is arranged to drive a constant speed, constant frequency, external, accessory, gearbox 56”). 

    PNG
    media_image1.png
    670
    841
    media_image1.png
    Greyscale

Regarding claim 11, Moore discloses the turbine engine as recited in claim 1, where the secondary drive system comprises one of a gas turbine engine or an electric motor-generator (Col. 3, ln. 66-Col. 4, ln. 8, the secondary drive system 70 is an Auxiliary Power Unit (APU), or “a second gas turbine engine”). 

Claims 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (US 5,107,951). 
Regarding claim 12, Kawamura discloses a differential gear system for a turbine engine [interpreted as an intended use, since the body of the claim is directed solely towards a “differential gear system” and does not require or describe any integration with a turbine engine or its elements; see 112(b) rejection above] comprising: 
a differential carrier 4 (“planetary carrier 4”, Kawamura Fig. 1 below) rotatable about a longitudinal axis (same axis as the shafts 16 & 18 shown); 
a first differential gear 8 and a second differential gear 9 (“inner and outer planetary gears”) coupled to a common differential shaft 7, the differential shaft rotatable about a differential axis that is transverse to the longitudinal axis (Kawamura Fig. 1 below, the shaft 7 is perpendicular to the axis of shafts 16 & 18); 
a first drive gear 10 coupled to the first differential gear 8 at a first gear ratio; 
a second drive gear 11 coupled to the second differential gear 9 at a second gear ratio that is different than the first gear ratio (the planetary gears 8 & 9 and their respective drive gears 10 & 11 are different sizes, and therefore have different gear ratios); 
a ring gear 6 (“spiral gear 6” forming a ring around the carrier 4) coupled to the differential carrier 4; and 
drive gear”) coupled to the ring gear 6 for driving the differential carrier 4about the longitudinal axis (Kawamura Fig. 1 below). 

    PNG
    media_image2.png
    591
    847
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Reynolds (US 4,542,722).
Regarding claim 2, Moore discloses the turbine engine as recited in claim 1, wherein the differential gear system 57 (Moore Fig. 7 below) includes a first differential gear 224 (“annulus gear”) and a second differential gear 222 (“planet gears”), the core engine is coupled to the first differential gear and the accessory gearbox is coupled to the second differential gear (Col. 7, ln. 21-32, “the first input drive, the final drive shaft 54 of the turbofan gas turbine engine 10 is connected to the annulus gear 224 and the output drive shaft 110 is connected to the carrier 226”). 
Moore fails to disclose the first differential gear and second differential gear are both coupled to a differential shaft.1
Reynolds teaches an aircraft engine having a core engine, a boost spool Reynolds Fig. 5 below) powered by a secondary drive system 100 (an APU); an accessory drive shaft 102 coupled to the core engine (via shaft 120) and the boost spool (via gears 106 & 107); and a differential gear system (shown in Reynolds Fig. 5 below) coupled between the core engine, the boost spool and the accessory gearbox for distributing power between the boost spool, the core engine and the accessory gearbox (Col. 5, ln. 31-35, “The power source 100 drives an accessory drive shaft 102 and an engine drive shaft 103 through an overrunning clutch 105 which transmits drive from right to left as shown by the arrow to a first drive train”); wherein the differential gear system includes a first differential gear 130 and a second differential gear 106 both coupled to a differential shaft 132 (Reynolds Fig. 5 below), the core engine is coupled to the first differential gear 130 (via gear 118) and the accessory gearbox is coupled to the second differential gear 106 (via gear 107).  Alternatively, the first differential gear could be gear 118 (coupled to the engine via shaft 103), and the second differential gear is gear 107 (coupled to the accessories via shaft 102).

    PNG
    media_image3.png
    294
    611
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the differential gear arrangement as taught by Reynolds, to the turbine engine of Moore, in order to provide a differential gearing arrangement that would permit the APU to be used to both drive the engine accessories as well as be able to drive the engine shaft/spool for starting purposes in one mode of operation (Reynolds Col. 5, ln. 46-48, “The power source 100 can drive the accessory drive shaft 102 and the engine drive shaft 103 through the first drive train drive.”), and permitting the engine to drive the accessories in another mode of operation (Reynolds Col. 5, ln. 49-66).  Moore already discloses using a differential gear system to permit accessories to be driven by an engine spool or a secondary drive system, and one skilled in the art would have known from Reynolds that the secondary drive system could also be used to drive the engine spool in engine starting operations (Reynolds Col. 1, ln. 7-13).
Regarding claim 3, Moore in view of Reynolds teaches the turbine engine as recited in claim 2, and Moore further teaches wherein a tower shaft 40 (“radial drive shaft”) is coupled to 
Regarding claim 4, Moore in view of Reynolds teaches the turbine engine as recited in claim 3, but fails to teach wherein a first gear ratio between a tower shaft gear driven by the tower shaft and the first differential gear is different than a second gear ratio between an accessory drive gear and the second differential gear. 
Moore does teach a tower shaft gear 44 driven by the tower shaft 40 and connected to the differential gear system 57 (via shaft 54).
Reynolds teaches wherein a first gear ratio between an engine shaft gear 118 driven by the engine shaft 103 and the first differential gear 130 is different than a second gear ratio between an accessory drive gear 107 and the second differential gear 106 (Col. 5, ln. 67-Col. 6, ln. 10). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a first and second gear ratios between the engine shaft and a first differential gear and between an accessory drive gear and second differential gear, as taught by Reynolds, into the engine of Moore, in order to enable the secondary drive system to drive both the core engine at start-up and the accessory gearbox at different rates.  The core engine and accessories would have different rotational input requirements, and by providing respective differential gearing meshed with respective driving gears (i.e. a tower shaft gear already taught in Moore and accessory drive gear taught in Reynolds), the different input requirements for the core engine and accessories can be satisfied by a single drive input from the APU.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Moore.
Regarding independent claim 16, Reynolds discloses a method of operating a turbine engine comprising: 
coupling a shaft 103 of a core engine, a boost spool 132 driven by a secondary drive system 100 (an APU) and accessories through a differential gear system (Reynolds Fig. 5); and 
inputting torque to both the accessories and the tower shaft of the core engine from the boost spool driven by the secondary drive system through the differential gear system in one engine operating configuration (Col. 5, ln. 31-35, “The power source 100 drives an accessory drive shaft 102 and an engine drive shaft 103 through an overrunning clutch 105 which transmits drive from right to left as shown by the arrow to a first drive train”). 
Reynolds fails to disclose the shaft of the core engine is a tower shaft, and an accessory gearbox.
Moore teaches coupling a tower shaft between a core engine and a differential gear system 57, and driving accessories with an accessory gearbox 56 coupled to the differential gear system (Moore Fig. 2 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the step of coupling a tower shaft between the core engine and differential gear system, and driving the accessories with an accessory gearbox, as taught by Moore, in the method of Reynolds, in order to provide driving connection between the spool of the engine and the gear system that transfers driving rotation to the accessories located radially outside of the core engine, and to drive a plurality of accessories at a desired gear reduction ratio to satisfy the specific requirements of the accessories.  It is well-known in the art that aircraft . 

Allowable Subject Matter
Claims 5-10, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 would be allowable if rewritten or amended in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.

Pertinent Prior Art
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various differential gearing systems having first and second differential gears on a common shaft within a rotating carrier, and differential gear arrangements used in various turbine engines.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741